73756: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-90848: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 73756


Short Caption:CENTURY SURETY CO. VS. ANDREW (NRAP 5)Court:Supreme Court


Lower Court Case(s):NONEClassification:Original Proceeding - NRAP 5 - U.S. District Court


Disqualifications:ParraguirreCase Status:Remittitur Issued/Case Closed


Replacement:None for Justice ParraguirrePanel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:06/04/2018 at 1:30 PMOral Argument Location:Las Vegas


Submission Date:06/04/2018How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeAmerican Insurance AssociationLaura Anne FogganJoel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						


Amicus CuriaeFederation of Defense & Corporate CounselJ. Christopher Jorgensen
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						


Amicus CuriaeNevada Justice Association/Carson CityMatthew L. Sharp
							(Matthew L. Sharp, Ltd.)
						


Amicus CuriaeProperty Casualty Insurers Association of AmericaLaura Anne FogganJoel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						


Amicus CuriaeThe Complex Insurance Claims Litigation Assocition (CICLA)Laura Anne FogganJoel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						


AppellantCentury Surety CompanyMichael Brennan
							(Gass Weber Mullins, LLC)
						Maria L. Cousineau
							(Cozen O'Connor)
						James R. Gass
							(Gass Weber Mullins, LLC)
						Martin J. Kravitz
							(Kravitz Schnitzer Johnson Watson & Zeppenfeld, Chtd.)
						Michael S. Yellin
							(Gass Weber Mullins, LLC)
						


RespondentDana AndrewTracy A. Eglet
							(Eglet Adams)
						Robert T. Eglet
							(Eglet Adams)
						Dennis M. Prince
							(Eglet Adams)
						Eric N. Tran
							(Lipson Neilson P.C.)
						


RespondentRyan T. PretnerTracy A. Eglet
							(Eglet Adams)
						Robert T. Eglet
							(Eglet Adams)
						Dennis M. Prince
							(Eglet Adams)
						Eric N. Tran
							(Lipson Neilson P.C.)
						





Docket Entries


DateTypeDescriptionPending?Document


08/17/2017Filing FeeFiling Fee due.


08/17/2017Order/IncomingFiled Certifying Question to Nevada Supreme Court. Received from U.S. District Court for the District of Nevada and the Honorable Andrew P. Gordon, U.S. District Court Judge.17-27545




08/17/2017OtherJustice Ron Parraguirre disqualified from participation in this matter. Disqualification Reason: Law Firms


09/11/2017Order/ProceduralFiled Order Accepting Certified Question, Directing Briefing and Directing Submission of Filing Fee.  Appellant shall have 30 days from the date of this order to file and serve an opening brief addressing the certified question.  Respondents shall have 30 days from the date the opening brief is served to file and serve an answering brief.  Appellant shall then have 20 days from the date the answering brief is served to file and serve any reply brief.  Appellant and respondents shall each tender to the clerk of this court, within 11 days from the date of this order, the sum of $125, representing half of the filing fee.  The parties may submit a joint appendix containing any documents they believe are necessary for this court to resolve the certified question.  fn1[The Honorable Ron Parraguirre, Justice, voluntarily recused himself from participation in the decision of this matter.]17-30338




09/20/2017Filing FeeFiling Fee Paid. $125.00 from Christian, Kravitz, Dichter, Johnson & Sluga LLC.  Check no. 4179.


09/27/2017Notice/IncomingFiled Appellant's Notice of Correction of Attorney Business and Contact Information (Maria Louise Cousineau).17-32940




10/10/2017MotionFiled Appellant Century Surety Company's Motion to Associate Counsel (J. Ric Gass, ESQ).17-34447




10/10/2017MotionFiled Appellant Century Surety Company's Motion to Associate Counsel (Michael Yellin, ESQ).17-34448




10/11/2017Notice/OutgoingIssued Notice of Deficient Brief. Corrected brief due: 5 days (Brief is not double Spaced, Not 1 Inch on all 4 sides).17-34665




10/11/2017AppendixFiled Appendix to Opening Brief Vol. 1.17-34668




10/11/2017AppendixFiled Appendix to Opening Brief Vol. 2.17-34669




10/11/2017AppendixFiled Appendix to Opening Brief Vol. 3.17-34670




10/11/2017AppendixFiled Appendix to Opening Brief Vol. 4.17-34671




10/11/2017AppendixFiled Appendix to Opening Brief Vol. 5.17-34672




10/11/2017AppendixFiled Appendix to Opening Brief Vol. 6.17-34673




10/11/2017AppendixFiled Appendix to Opening Brief Vol. 7.17-34674




10/11/2017AppendixFiled Appendix to Opening Brief Vol. 8.17-34675




10/11/2017AppendixFiled Appendix to Opening Brief Vol. 9.17-34690




10/11/2017BriefFiled Appellant's Opening Brief.


10/12/2017BriefFiled Appellant's Opening Brief.17-34900




10/18/2017MotionFiled Motion for Leave to File Amicus Curiae Brief of the Federation of Defense & Corporate Counsel in Support of Appellant.17-35625




10/18/2017Order/ProceduralFiled Order Granting Motions to Associate and Directing Payment of Filing Fee. Mr. Yellin and Mr. Gass shall be permitted to appear on behalf of appellant in this matter. Respondents shall have 11 days from the date of this order to remit the sum of $125 to this court, representing their half of the filing fee.17-35658




10/20/2017MotionFiled Motion for Leave to File Amicus Curiae Brief of Complex Insurance Claims Litigation Association, American Insurance Association, and Property Casualty Insurers Association of America.17-36051




10/25/2017MotionFiled Respondent's Motion to Enlarge Time to File Answering Brief.17-36711




10/30/2017MotionFiled Amicus Curiae's Motion to Associate Laura Anne Foggan as Counsel.17-36960




11/07/2017Order/ProceduralFiled Order.  Respondents shall have 5 days form the date of this order to remit the sum of $125 to this court, representing their half of the filing fee.  We will take no action on respondents' motion for an extension of time to file their answering brief until the filing fee is paid.17-38125




11/08/2017Order/ProceduralFiled Order Granting Motions.  The clerk shall file the amicus brief received on October 18, 2017.  The clerk shall file the amicus brief received on October 20, 2017.  Attorney Laura Anne Foggan shall be permitted to appear on behalf of amicus curiae CICLA, AIA, and PCI in this matter.  Nevada attorney Joel D. Henriod of Lewis Roca Rothgerber Christie LLP shall be responsible for all matters presented by Ms. Foggan in this appeal.17-38408




11/08/2017BriefFiled Amicus Curiae Brief of the Federation of Defense & Corporate Counsel in Support of Appellant.17-38409




11/08/2017BriefFiled Amici Curiae Brief of Complex Insurance Claims Litigation Association, American Insurance Association, and Property Casualty Insurers Association of America.17-38410




11/09/2017Filing FeeFiling Fee Paid. $125.00 from Eglet Prince.  Check no. 24112. (Respondent)


11/16/2017MotionFiled Stipulation for Extension of Time for Respondent's to File their Answering Brief.17-39596




11/20/2017Order/ProceduralFiled Order Granting Motion. The parties have filed a stipulation for an extension of time to file the answering brief. We treat the stipulation as a motion, and cause appearing, grant it. Answering Brief due: January 5, 2018. fn1[In light of this order, we take no action on the extension motion filed on October 25, 2017.]17-39983




01/08/2018BriefFiled Respondents' Answering Brief.18-00795




01/08/2018AppendixFiled Appendix to Respondents' Answering Brief Vol. 1.18-00798




01/08/2018AppendixFiled Appendix to Respondents' Answering Brief Vol. 2.18-00799




01/08/2018AppendixFiled Appendix to Respondents' Answering Brief Vol. 3.18-00800




01/08/2018AppendixFiled Appendix to Respondents' Answering Brief Vol. 4.18-00801




01/08/2018AppendixFiled Appendix to Respondents' Answering Brief Vol. 5.18-00802




01/08/2018AppendixFiled Appendix to Respondents' Answering Brief Vol. 6.18-00803




01/08/2018AppendixFiled Appendix to Respondents' Answering Brief Vol. 7.18-00804




01/08/2018AppendixFiled Appendix to Respondents' Answering Brief Vol. 8.18-00805




01/08/2018AppendixFiled Appendix to Respondents' Answering Brief Vol. 9.18-00806




01/08/2018AppendixFiled Appendix to Respondents' Answering Brief Vol. 10.18-00807




01/08/2018AppendixFiled Appendix to Respondents' Answering Brief Vol. 11.18-00808




01/18/2018MotionFiled Motion for Leave to File Brief of Amicus Curiae of The Nevada Justice Association in Support of Respondents. (DETACHED AMICUS BRIEF AND FILED SEPARATELY PER 02/01/18 ORDER).18-02549




01/23/2018MotionFiled Appellant Century Surety Company's Opposition to Motion for Leave to File Brief of Amicus Curiae of the Nevada Justice Association in Support of Respondents.18-03249




01/26/2018BriefFiled Appellant's Reply Brief.18-03760




01/26/2018Case Status UpdateBriefing Completed/To Screening.


01/29/2018MotionFiled Respondent's Response to Appellant Century Surety Company's Opposition to Motion for Leave to File Brief in Support of Amicus Curiae of the Nevada Justice Association in Support of Respondents.18-03863




01/30/2018MotionFiled Reply to Opposition to the Motion for Leave to File Brief of Amicus Curiae of the Nevada Justice Association in Support of Respondents.18-04156




01/30/2018BriefFiled Respondents' Notice of Supplemental Authority.18-04213




02/01/2018Order/ProceduralFiled Order Granting Motion. The Nevada Justice Association has filed a motion for leave to file a brief of amicus curiae in support of respondents. We grant the motion. The clerk shall detach the amicus brief from the motion filed January 18, 2018, and file it separately.18-04399




02/01/2018BriefFiled Brief of Amicus Curiae of the Nevada Justice Association in Support of Respondents.18-04403




03/21/2018BriefFiled Appellant's Notice of Supplemental Authority.18-11059




04/23/2018Order/Clerk'sFiled Order Re: Scheduling of Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter. Accordingly, this matter will be scheduled for oral argument.18-15452




04/25/2018Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Monday, June 4, 2018, at 1:30 p.m. for 30 minutes in Las Vegas.18-15828




05/21/2018Notice/OutgoingIssued Oral Argument Reminder Notice.18-19307




06/04/2018BriefFiled Appellant's Notice of Supplemental Authority.18-20992




06/04/2018Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


06/07/2018BriefFiled Respondent's Response to Appellant's Notice of Supplemental Authority.18-21709




12/13/2018Opinion/DispositionalFiled Authored Opinion. "Question answered." Before the Court En Banc. Author: Douglas, C.J. Majority: Douglas/Cherry/Gibbons/Pickering/Hardesty/Stiglich. Fn1{ The Honorable Ron D. Parraguirre, Justice, is disqualified from participation in the decision of this matter.] 134 Nev. Adv. Opn. No. 100. EN BANC (SC)18-908481




01/07/2019RemittiturIssued Remittitur. (SC)19-00816




01/07/2019Case Status UpdateRemittitur Issued/Case Closed. (SC)


04/12/2019RemittiturFiled Remittitur. Received by U.S. District Court Clerk on April 2, 2019. (SC)19-00816





Combined Case View